 NATIONAL OATS COMPANY623NATIONAL OATS COMPANYandAMERICAN FEDERATION OF GRAINMILLERS,LOCAL 167, AFL, PETITIONER.Case No. 14-RC-1278.October 28,1954Supplemental Decision and OrderOn March 26, 1951, the Board issued its Decision and Direction ofElection in the above-entitled proceeding,' in which it found appropri-ate a unit of laborers, excluding, among others, operators whom theIntervenor, International Union of Operating Engineers, Local 149,AFL, herein called the Engineers, has been representing in a separateunit since 1937.2Thereafter, the Board conducted an election in thelaborers' unit.The Petitioner won the election and was duly cer-tified as the exclusive bargaining representative of these employees.On June 11, 1954, the Employer filed a motion to reopen thisproceeding for the purpose of clarifying the unit placement of anemployee filling a new position of forklift truck operator.TheBoard, on July 9, 1954, ordered the proceeding reopened and re-manded it to.the Region for further hearing on the issues raised bythe motion.Pursuant to that order, the reopened hearing was con-ducted on August 3, 1954, before Harry G. Carlson, hearing officer.The Petitioner, the Employer, and the Engineers appeared and par-ticipated.Full opportunity to be heard, to examine and cross-ex-amine witnesses, and to introduce evidence bearing on the issues wasafforded the parties.The Board has reviewed the hearing officer's rulings made at thereopened hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the evi-dence adduced at the reopened hearing, as well as the entire recordin this case, including the briefs of the parties, and makes the findingsnoted below.`The Employer, sometime in April 1954, for the first time acquired aforklift truck to move raw materials from freight cars to warehouses.The forklift truck is operated only for about 3 hours each day. TheEmployer assigned this job to a pellet machine operator, who is with-in the operators' unit represented by the Engineers.This employeecontinues to spend most of his workday as a pellet machine operator.193 NLRB 939.s The Board,however, found that the laborers'and operators'unitsmight be mergedin a single unit but because of their separate bargaining history declined to do so withouta self-determination election for the employees in the operators'unit,Since the Peti-tioner failed to establish the necessary showing of interest among the operators'group,such election was not ordered.110 NLRB No. 93. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Petitioner insists that the operation of the forklift truckproperly belongs to the laborers' unit which it represents.'We donot pass on that question.However, as the pellet machine operatorwho drives the forklift truck spends the majority of his time perform-ing work functions clearly within the historical operators' unit, wefind that he is excluded from the certified unit of laborers.'[The Board granted the Employer's request for clarification of theunit and accordingly excluded the pellet machine operator from theappropriate unit.]30n April 27,1954, the Petitioner filed 8(a) (5) charges against the Employer inCase No. 14-CA-1189 forunilaterally assigning the forklift truck job to a pellet machineoperator.The Regional Director, on May 19, 1954,dismissed the charges on the groundthat the Employer had a rightto assign the work to this employee.4 SeeEastern Iron&Metal Company,106 NLRB 1261.AXELSONMANUFACTURING CO., DIVISION OF PRESSED STEELCARCOM-PANY, INC.andINTERNATIONAL ASSOCIATION OF MACHINISTS,Dis-TRICT LODGENo. 94, AFL, PETITIONER.Case No. 21-RC-3686.October 28,1964Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Arthur Hailey, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.United Steelworkers of America, CIO, moved to intervene onthe basis of a showing of interest.The Petitioner opposed the inter-vention on the grounds that the International was fronting for LocalUnion No. 5042, a noncomplying local union. The local union hasa charter and temporary officers, and has held meetings.Moreover,in a recent bulletin the local referred to itself as "functioning."Wefind that the local is sufficiently in the picture as a labor organizationto require that it comply with Sections 9 (f), (g), and (h) of the Act.Accordingly, the Intervenor's appearance on this ballot shall be con-ditioned upon its local achieving compliance within 2 weeks after theissuance of the Decision and Direction of Election.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.1Franklin Tanning Company,104 NLRB 192,at 194.110 NLRB No. 92.